Case 2:21-cv-00050-SPL Document 18-3 Filed 01/21/21 Page 1 of 6




                Exhibit C
Case 2:21-cv-00050-SPL Document 18-3 Filed 01/21/21 Page 2 of 6




   DATE DOWNLOADED: Fri Jan 15 16:11:35 2021
   SOURCE: Content Downloaded from HeinOnline


   Citations:

   Bluebook 21st ed.
   Treaty with the Apaches, . 10 Stat. 979 (1852).

   ALWD 6th ed.
   Treaty with the Apaches, . 10 Stat. 979 (1852).

   APA 7th ed.
   Treaty with the Apaches, 10 Stat. 979 (1852).

   Chicago 7th ed.
   "Apaches: Treaty with the Apaches," U.S. Statutes at Large 10, no. Main Section
   (1852): 979-982

   McGill Guide 9th ed.
   Treaty with the Apaches, . 10 Stat. 979 (1852).


   AGLC 4th ed.
   Treaty with the Apaches, . 10 Stat. 979 (1852).

   MLA 8th ed.
   Treaty with the Apaches, . 10 Stat. 979 (1852). HeinOnline.

   OSCOLA 4th ed.
   Treaty with the Apaches, . 10 Stat. 979 (1852).

   Provided by:
   DOJ Libraries

   -- Your use of this HeinOnline PDF indicates your acceptance of HeinOnline's Terms and
      Conditions of the license agreement available at
     https://heinonline.org/HOL/License
   -- The search text of this PDF is generated from uncorrected OCR text.
   -- To obtain permission to use this article beyond the scope of your license, please use:
     Copyright Information
Case 2:21-cv-00050-SPL Document 18-3 Filed 01/21/21 Page 3 of 6
         TREATY WITH THE APACHES.                       JULY 1, 1852




                    FRANKLIN                  PIERCE,
        PRESIDENT OF THE UNITED STATES OF AMERICA:                                July I, 182.

  TO ALL AND SINGULAR TO WHOM THESE PRESENTS SHALL COME, GREETING:


     WHERAS a Treaty was made and iondluded at Santa Fd, New Mexi- Preamble.
  co, on the first day of July, in the year of our Lord one thousand eight
  hundred and fifty-two, by and between Col. E. V. Sumner, U. S. A.,
  commanding the 9th Department, and in charge of the Executivb Office
  of New Mexico, and John Greiner, Indian Agent in and for the Terri-
  tory of New Mexico, and acting Superintendent of Indian Affairs of said
  Territory, representing the United States, and Cuentas Azules, Blancito,
  Negrito, Captain Simon, Captain Vuelta, and Mangus Colorado, chiefs,
  acting on the part of the Apache nation of Indians, situate and living
  within the limits of the United States, which treaty is in the words fol-
  lowing, to wit:
     Articles of a Treaty made and entered into at Santa Fd, New Mexico,
  on the first day of July in the year of our Lord one thousand eight
  hundred and fifty-two, by and between Col. E. V. Sumner, U. S. A.,
  commanding the 9 Department and in charge of the Execative Office of
  New Mexico, and John" Greiner, Indian Agent in and for the Territory
  of New Mexico, and acting Superintendent of Indian Affairs of said
  Territory, representing the United States, and Cuentas, Azules, Blancito,
  Negrito, Capitan Simon, Capitan Vuelta, and Mangus Colorado, chiefs,
  acting on the part of the Apache Nation of Indians, situate and living
  within the limits of the United States.
     ARTICLE 1.      Said nation or tribe of Indians through their authorized Authority of
  Chiefs aforesaid do hereby acknowledge and declare that they are law- United States
  fully and exclusively under the laws, jurisdiction, and government of the aenowledged.
  United States of America, and to its power and authority they do hereby
  submit.
     ARTICLE 2. From and after the signing of this Treaty hostilities Peace to exist.
  between the contracting parties shall forever cease, and perpetual peace
  and amity shall forever exist between said Indians and the government
  and people of the United States; the said nation, or tribe of Indians, The Aplahes
  hereby binding themselves most solemnly never to associate with or give not otherto tribes
                                                                                      assist
  countenance or aid to any tribe or band of Indians, or other persons or hostities. in
 powers, who may be at any time at war or enmity with the government
 or people of said United States.
    ARTICLE B. Said nation, or tribe of Indians, do hereby bind them- Good treat-
 selves for all future time to treat honestly and humanely all citizens of et of citizen
 the United States, with whom they may have intercourse, as well as all of       the United
                                                                              States by na-
 persons and powers, at peace with the said United States, who may be tns at peace
 lawfully among them, or with whom the ma have any lawful intercourse. i them.
    ARTICLE 4. All said nation, or tribe of Indans, hereby bind them- Cases of eg-
 selves to refer all cases of aggression against themselves or their property 908l on- them
 and territory, to the government of the United States for adjustment, and toben d to
 to conform in all things to the laws, rules, and regulations of said govern- Laws to be
 ment in regard to the Indian tribes.                                         conformed to.
    ARTICLE 5. Said nation, or tribe of Indians, do hereby bind them- Provisions
 selves for all future time to desist and refrain from making any 1 incur-eumsaaee ra"in ur-
                                                                                      ito Nexi-
 sions within the Territory of Mexico" of a hostile or predatory character; co.
 and that they will for the future refrain from taking and conveying into
Case 2:21-cv-00050-SPL Document 18-3 Filed 01/21/21 Page 4 of 6
      980                       TREATY WITH THE APACHES. Jux, 1,1852.
                        captivity any of the people or citizens of Mexico, or the animals or pro.
                        perty of the people or government of Mexico; and that they will, as
                        soon as possible after the signing of this treaty, surrender to their agent
                        all captives now in their possession.
      nPersons injur-      ARTICLE 6. Should any citizen of the United States, or other person
     t.a  :eWI- or persons subject to the laws of the United States, murder, rob, or other-
     punished,  wise maltreat any Apache Indian or Indians, he or they shall be arrested
                and tried, and upon conviation, shall be subject to all the penalties pro-
                vided by law for the protection of the persons and property of the people
                        of the said States.
            PFF!e
             pmp         ARTICLE 7. The people of thp United States of America shall have
     over the Apache free and safe passage through the territory of the aforesaid Indians,
     territory.       under such rules and regulations as may be adopted by authority of the
                      said States.
        Muptary posts, ARTICLE 8. In order to preserve tranquillity and to afford protection
     agencies,  ad to all the people and interests of the contracting parties, the government
     traiUng houses
     to be establish, of the United States of America will establish such military posts and
     ed.              agencies, and authorize such trading houses at such times and places as
                      the said government may designate.
       Territorial        ARTICLE 9.      Relying confidently upon the justice and the liberality
     boundaries to be of the aforesaid government, and anxious to remove every possible cause
     a4justed         that might disturb their peace and quiet, it is agreed by the aforesaid
                      Apache's that the government of the United States shall at its earliest
                      convenience designiate, settle, and adjust their territorial boundaries, and
                      pass and execute in their territory such laws as may be deemed condu-
                      cive to the prosperity and happiness of said Indians.
       Presents to the ARTICLE 10. For and in consideration of the faithful performance
     Apaches.         of all the stipulations herein contained, by the said Apache's Indians, the
                      government of the United States will grant to said Indians such dona-
                      tions, presents, and implements, and adopt such other liberal and humane
                       measures as said government may deem meet and proper.
        When treaty       ARTICLE 11. This Treaty shall be binding upon the contracting
     to be binding. parties from and after the signing of the same, subject only to such mo-
                      difications and amendments as may be adopted by the government of the
        How con-      United States; and, finally, this treaty is to receive a liberal construction,
     strued           at all times and in all places, to the end that the said Apache Indians
                      shall not be held responsible for the conduct of others, and that the go-
                      vernment of the United States shall so legislate and act as to secure the
                      permanent prosperity and happiness of said Indians.
                         In faith whereof we the undersigned have signed this Treaty, and af-
                      fixed thereunto our seals, at the City of Santa F6, this the first day of
                      July in the year of our Lord one thousand eight hundred and fifty-two.
                     Wrmusszs:
                                F. A. CUNNINGHAM,                    E. V. SUMNE,            [ArT
                                 Puyamster, U.A.             BrL CAbU&.c     '98h&             SaL.]r
                                                               of Ewecutie CMJee of ,yew exko.
                                 J. C.McFERRAN,                        JOHN GREINER,         l.[AL.1
                           ld Ls. 3d lisf. Act AA    e.        Act. SVe.Aldian Ahairs,New Xl&*co.
                                 CALEB SHERMAN.              CAPITAMN VUELTA, his x mark IsEAt.]
                                 FRED. SAYNTON.              CUENTAS AZULES, his x mark [smAr.]
                               CHAS. bMcDOUGALL,             BLANCITO   -     , his x mark   [SAT.]
                                 Brgeo, 7 & A.
                                     S. M.BAIRD,             NEGRITO -   , his x mark        [sEAL.]
                        Wasess to ts sigmg of M.agus Oorado.
                                    JOHN "OPE                CAPITAN SIMON, his x mark       [AiL.]
                                  Bet. (.,p. T.              MANGUS COLORADO, hlsxmrk [sAL.]

                       AND WHEREAS the said Treaty having been submitted to the Senate
                     of the United States, for its constitutional action thereon, the Senate did,
                     on the twenty-third day of March, one thousand eight hundred and fifty-
Case 2:21-cv-00050-SPL Document 18-3 Filed 01/21/21 Page 5 of 6

        TREATY WITH THE APACHES.                      JuLY 1, 1852.
 three, advise and consent to the ratification of its artieles, by a resolution
 in the words and figures following, to wit:
     IN EXECUTIVE SESSION, SENATE OF THE UNITED STATES,
                                                     March 28d, 1858.
    :Resolved, (two thirds of the Senators present concurring,) That the
 Senate advise and consent to the ratification of the Articles of a Treaty
 made and entered into at Santa F6, New Mexico, on the first day of
 July, in the year of our Lord, 1852, by and between Colonel E. V.
 Sumner, United States Army, commanding the 9th Department, and in.
 charge of the Executive Office of New Mexico, and John Greiner, In-
 dian Agent in and for the Territory of New Mexico, and acting Saperin.
 tendent of Indian Affairs of said Territory, representing the United
 States, and Cuentas Azules, Blancito, Negrito, Capitan Simon, Capitan
 Vuelta, and Mangus Colorado, chiefs, acting on the part of the Apache
 nation of Indians, situate and living within the limits of the United
 States.
         Attest-                     ASBURY DICKINS, &crary.
    Now, therefore, be it known, that I, FRANKLIN PIERCE, Presi-
 dent of the United States of America, do, in pursuance of the advice
 and consent of the Senate, as expressed in their resolution of the twenty-
 third day of March, one thousand eight hundred and fifty-three, accept,
 ratify, and confirm the said treaty.
   In testimony whereof, I have caused the seal of the United States to
 be herewith affixed, having signed the same with my hand.
           Done at the city of Washington, this twenty.filfth day of March,
            in the year of our Lord one thousand eight hundred and
   [L. 8.] fifty-three, and of the Independence of the United States the
            seventy-seventh.
                                             FRANKLIN PIERCE.
 Br THE PUESIDENT:
                                 W. L. MARCY, &cre              of Sta.
Case 2:21-cv-00050-SPL Document 18-3 Filed 01/21/21 Page 6 of 6
                          TREATY WITH THE NETHERLANDS. AUGUST 26, 1852.




      AuguatsO,1.         BY THE PRESIDENT OF THE UNITED STATES OF AMERICA.
                                                A PROCLAMATION.
                            WEERzAS a Supplementary Commercial Convention between the Uni-
                         ted States of America and His Majesty the King of the Netherlands, was
                         concluded and signed by their Plenipotentlaries, in this city, on the twenty-
                         sixth day of August last, which Supplementary Convention is, word for
                         word, as follows : -

                            The United States of America             De Vereenigde Staten van Ame-
                         and His Majesty the King of the          rika en Zyne Majesteit de Koning
         Premble.        Netherlands, being desirous of plac-     der Nederlanden, den handel, tus-
                         ing the commerce of the two coun-        schen de beide landen wenschende,
                         tries on a footing of greater mutual     te brengen op eenen voet van groo.
                         equality, have appointed as their        tere wederkeeige gelykheid, hebben
                         plenipotentiaries for that purpose:      daartoe tot hunne Gevolmagtigden
                         that is to say: the President of the     benoemd, te weten: de President
        Negotiators.     United States of America, Daniel         der Vereenigde Staten van Ame-
                         Webster, Secretary of State of the       rika, Daniel Webster, Secretaris van
                         United States, and His Majesty the       Staat der Vereenigde Staten; en
                         King of the Netherlands, Frangois        Zyne Majesteit de Koning der Ne-
                         Mathieu Wenceslas Baron Tests,           derlanden, Francois Mathieu Wen-
                         Commander of the Royal Grand             ceslas Baron Tests, Kommandeur
                         Ducal 'Order of the Crown of Oak         der Orde van de Eikenkroon van
                         of Luxembourg, Knight of the Royal       Luxemburg, Ridder der Orde van
                         Order of the Lion of the Nether-         den Nederlandsehen Leeuw, Ridder
                         lands, and of the Grand Ducal Or-        der groot Kertogelyke Orde van den
                         der of the White Falcon, third class;    Witten Valk, 8d klasse, Rad van
                         Counsellor of Legation, and His          Legatie en Hoogstdeszelfs Zaakgc-
                         Majesty's Chargd d'Affaires to the       lastigde by de Regering der Ve-
                         Ggvernment of the United States of       reenigde Staten van Amerika; de-
                         America; who, after having com-          welke, na elkander hunne in goeden
                         municated to each other their re-        en behoorlyken vorm bevondene
                         spective powers, found in good and       wederzydsche volmagten te hebben
                         due form, have agreed that, for and      medegedeeld, zyn overeengekomen
                         in lieu of the first and second arti-    dat, voor en ter vervanging van het
      VoL       p. 52.   cles of the treaty of commerce and       eerste en tweede artikel van het
                         navigation, signed at Washington on      handels-en scheepvaartverdrag, den
                         the 19th of January, 1839, between       19 January, 1839, te Washington,
                         the high contracting parties, the fol-   tuseben de hooge contracterende
                         lowing articles shall be substituted:    partyen geteekend, de volgende ar-
                                                                  tikelen zullen worden in do plaats
                                                                  gesteld:
                                      ARTIcLS I.                              AuTmzL L
        Provisions re-      Goods and merchandise, whatever         Goederen en koopwaren, over.
      specting duties,   their origin may be, imported into or    sehillig welke derzelver heriomst
                         exported from the ports of the Uni-      qy, met Nederlandsche schepen
                         ted States, from and to any other        wordende in of nit gevoerd, in of de
                         country, in vessels of the Nether-       havens der Vereenigde Staten, van
                         lands, shall pay no higher or.other      en naar elk ander land, zullen geene
                         duties than shall be levied on the       hoogere noch andere regten betalen,
